Citation Nr: 0305870	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  97-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post traumatic 
stress disorder and if so, whether service connection for 
post traumatic stress disorder is warranted.  

(The issue of service connection for a skin disorder as due 
to exposure to herbicides will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from January 1969 to June 
1970.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in January 1997 
and April 1997 of the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina, (the RO) which 
determined that new and material evidence had not been 
submitted to reopen the claims for service connection for 
post traumatic stress disorder (PTSD) and for a skin disorder 
to include chloracne as due to exposure to Agent Orange.  

In April 2000, the RO determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD.  In April 2000 and June 2001, the RO 
adjudicated the issue of entitlement to service connection 
for PTSD.  Even though the RO reopened the claim for service 
connection for PTSD, the Board still must initially determine 
whether new and material evidence has been submitted 
regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  The Board must address the question of new 
and material evidence in the first instance because the issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).  Only where the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374, 377 (1998).  Thus, the Board will 
first determine whether new and material evidence has been 
submitted.  If new and material evidence has been received, 
the Board will reopen the claim and consider entitlement to 
service connection for PTSD on the merits.

The Board is undertaking additional development with respect 
to the issue of entitlement to service connection for 
chloracne as due to exposure to herbicides pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  When the 
additional development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In a May 1990 Board decision, the Board denied 
entitlement to service connection for PTSD.         

2.  The evidence added to the record since the May 1990 
rating decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for 
PTSD.  

3.  The record includes medical evidence showing a current 
diagnosis of PTSD based on the veteran's claimed in-service 
stressors.   

4.  The veteran did not engage in combat.

5.  There is no credible supporting evidence that the claimed 
stressor occurred. 


CONCLUSIONS OF LAW

1.  Evidence added to the record since the May 1990 Board 
decision is new and material; thus, the claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(2002).  

2.  PTSD was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran's service medical records are associated with the 
claims folder.  The RO obtained the veteran's service 
personnel records.  The RO also requested specific 
information from the veteran regarding his in-service 
stressor events.  The veteran did not provide any specific 
information of his events such as dates or locations and the 
RO was unable to make an attempt to verify the reported 
stressor events.    

The veteran was afforded VA examinations in 1981, 1986, 1988, 
and 2000 to determine whether the veteran had a psychiatric 
disorder to include PTSD.  Pertinent VA treatment records 
were obtained.  Private medical records identified by the 
veteran were obtained and associated with the claims folder.  
The veteran also submitted several psychiatric evaluation 
reports in support of his claim.      

The veteran was also afforded hearings before the RO in 
October 1985, July 1989, and August 1997.  The veteran and 
his representative have been provided with a statement of the 
case and a supplemental statements of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In letters 
dated in July 1996, December 1999, February 2000, June 2000, 
July 2000, and June 2001, the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  These letters 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The Board finds that the VA notified the 
veteran and the veteran's representative of the information 
and any medical or lay evidence, not previously submitted, 
that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Pertinent Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2002). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in- service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 



New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2002).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2002).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD

In an April 1981 rating decision, the RO denied the claim for 
service connection for a nervous condition on the basis that 
there was no evidence of a nervous disorder in service.  The 
veteran was notified of this decision and he filed a timely 
appeal.  

In a December 1982 decision, the Board denied entitlement to 
service connection for PTSD on the basis that there was no 
evidence that the veteran's symptoms of anxiety were due to 
PTSD.  The veteran was notified of this determination and 
this Board decision became final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

In a November 1987 rating decision, the RO denied the claim 
for service connection for anxiety disorder.  The veteran was 
notified of this decision and he filed a timely appeal.  

In a May 1990 decision, the Board denied entitlement to 
service connection for PTSD on the basis that there was no 
evidence of PTSD related to military service.  The evidence 
which was part of the record at the time of the May 1990 
Board decision included the veteran's service medical 
records, the veteran's testimony at a hearing before the RO 
in October 1981, private medical records dated in 1981, VA 
examination report dated in November 1981, treatment records 
from Dr. Thompson dated in 1984, treatment records from Dr. 
Neal dated in 1980 and 1981, a Social Security decision dated 
in June 1985, records from a pain therapy clinic dated in 
March 1985, the veteran's testimony from a hearing before the 
RO in October 1985, medical statements and records from a 
correctional facility dated in 1981, a September 1981 lay 
statement, a March 1986 VA examination report, VA treatment 
records from the VA medical center in Columbia dated from 
1980 to 1985, VA treatment records from the VA medical clinic 
in Greensville dated from 1981 to 1987, a November 1981 
special neuropsychiatric evaluation, a July 1989 lay 
statement from the veteran's spouse, a May 1988 VA 
examination report, a February 1986 special psychiatric 
examination, and the veteran's testimony from a hearing 
before the RO in July 1989.   The veteran was notified of the 
May 1990 Board decision and this decision became final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.

The evidence submitted since the May 1990 Board decision 
includes an undated psychiatric examination, treatment 
records from Dr. Kent dated in May 1991, an August 1986 lay 
statement, treatment records from Dr. Abernathy dated in 1986 
and 1994, VA treatment records from Dorn VA hospital dated 
from January 1995 to August 1996, a December 1996 VA 
examination report, treatment records from Dr. Dean dated 
from 1988 to 1996, a February 1997 medical note from Dr. 
Abernathy, a May 1997 psychological report from Dr. 
Bamashmus, hearing testimony from a RO hearing in August 
1997, VA hospital records dated in June 1998, private medical 
records dated in 1984 and 1985, a June 1998 social work 
assessment, a medical statement from Dr. Hinnant, a November 
1999 medial record from the Urologic Surgery Associates, a 
January 2000 VA examination report, a July 2000 statement 
from the veteran about his stressor events, a January 2000 
note from Dr. Abernathy, VA treatment records dated from 
January 1998 to March 2000 from Dorn VA hospital, June and 
July 2000 psychiatric evaluation reports from Dr. Chung, and 
the veteran's service personnel records.  

The September 1996 treatment record from Dr. Dean, the May 
1997 evaluation report by Dr. Bamashmus, the June 1998 VA 
hospital records, the January 2000 VA examination report, and 
the reports by Dr. Chung dated in June and July 2000 reflect 
diagnoses of PTSD.   

The Board finds these medical statements and medical records 
to be new and material evidence.  The Board finds that this 
evidence is new because it had not been previously submitted 
to agency decisionmakers, and is neither cumulative or 
redundant. 

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran currently 
has PTSD that is related to his period of service.  As noted 
above, the reason for the denial of the initial claim for 
service connection was that there was no evidence of PTSD 
related to service.  The Board notes that for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus, supra.  The Board also notes that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Hodge, supra.  

The Board also finds the service personnel records, the 
veteran's July 2000 letter regarding stressor events, and the 
veteran's testimony at the RO hearing in August 1997 to be 
new and material evidence.  The veteran described his 
stressor events in the July 2000 statement and at the hearing 
before the RO.  The service personnel records show where the 
veteran served in Vietnam and provide information about his 
military occupation and duties.  The Board finds that this 
evidence is new because it had not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant. 

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran currently 
has PTSD that is related to stressor events in service.  The 
Board notes that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge, supra.  

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.   

Entitlement to service connection for PTSD

Initially, the Board finds that it may proceed with the 
adjudication of the issue of entitlement to service 
connection for PTSD and the veteran is not prejudiced.  When 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the present case, in the 
April 2000 and June 2001 rating decisions, the RO adjudicated 
the issue of service connection for PTSD.  This issue has 
been addressed by the RO and the veteran has been given 
adequate notice to respond.  

Under the pertinent regulations, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f).

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for PTSD, since the evidence shows that 
the veteran did not engage in combat with the enemy and there 
is no credible supporting evidence that the claimed inservice 
stressors occurred.  

With respect to the requirement that an award of service 
connection for PTSD be based on a current diagnosis of the 
disorder, the record reflects a diagnosis of PTSD.  A May 
1997 report from Dr. Bamashmus indicates that the veteran had 
PTSD with anxiety.  A January 2000 VA examination report 
reflects a diagnosis of PTSD.  Psychiatric evaluations by Dr. 
Chung dated in June 2000 and July 2000 reflect a diagnosis of 
PTSD.  However, these diagnoses of PTSD are based upon 
accounts by the veteran of stressful events in Vietnam which 
were accepted at face value by the clinicians.  However, it 
is well settled that VA adjudicators are not bound to accept 
medical opinions based on uncorroborated accounts of 
stressors.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd 
on reconsideration, 1 Vet. App. 406 (1991); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Likewise, the veteran's 
own opinion that he has PTSD due to these claimed stressor 
events is not competent evidence.  The Court of Appeals for 
Veterans Claims (Court) has held that a veteran is not 
competent to provide a medical opinion diagnosing himself 
with PTSD.  See Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991); Contreras v. Brown, 5 Vet. App. 492 (1993).  As will 
be discussed in detail below, the veteran did not engage in 
combat with the enemy and there is no credible evidence that 
the claimed stressors occurred.  

The record shows that the veteran reported the claimed 
stressor events at a hearing before the RO in August 1997 and 
in a July 2000 letter.  In the July 2000 letter, the veteran 
reported that he was in the 4th Division and he was stationed 
at an ammunition dump for six months.  He indicated that he 
feared for his life daily because the Viet Cong were sneaking 
in daily to steal munitions.  The veteran reported that a gas 
pad was "set off" one night and that he had nightmares of 
the Viet Cong blowing up an ammunition dump.  The veteran 
also reported that he was transferred to the 359th 
transportation unit for six months and he hauled helicopter 
fuel.  He stated that while traveling from one place to the 
next, he would see dead bodies on the side of the road.  He 
also reported that a truck in his convoy went over a cliff 
and the driver was killed.  He did not remember the driver's 
name.  He reported that these events took place in May, June, 
November or December 1969 and the locations were possibly An 
Khe or Pleiku.  

The record further shows that the veteran reported to Dr. 
Chung that he was in combat in Vietnam.  The June 2000 report 
by Dr. Chung indicates that the veteran reported that he was 
an infantryman and an expert shooter in Vietnam.  

The service records show that the veteran's primary specialty 
in service was security guard from June 1969 to September 
1969 and first cook from September 1969 to June 1970.  He was 
awarded the Vietnam Service Medal.  Service records indicate 
that he was stationed in Vietnam from June 12, 1969 to June 
1, 1970.  He served with the 359th Transportation Company 
from September 20, 1969 to June 1, 1970.  His regular place 
of duty was described as the unit mess hall.  The service 
personnel records show that the veteran was not awarded any 
medals or awards indicative of combat.  He was awarded the 
expert (M-14) and sharpshooter (M-16) badges.

The Board finds that there is no satisfactory proof that the 
veteran engaged in combat with the enemy.  The Board notes 
that the mere presence in a combat zone does not per se show 
that a particular veteran was involved in combat with the 
enemy, i.e. "that the veteran personally participated in an 
event constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  VAOPGCPREC 
12-99.  The Board finds that the evidence of record does not 
show that the veteran personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The Board notes that the veteran was not 
awarded a medal indicative of combat.  

Since the evidence of record does not show that the veteran 
is a combat veteran, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  A veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996). 

The Board finds that there is no credible supporting evidence 
that the claimed stressor events occurred.  The Board notes 
that in a July 2000 letter, the RO requested the veteran to 
specify in detail the circumstances surrounding his claimed 
stressor events including the date and location of each 
event, the unit the veteran was assigned to at the time, and 
the full names of the individuals participating in the event.  
The veteran did not provide specific information.  
Furthermore, stressor events such as seeing dead bodies on 
the side of the road cannot be verified.  In a June 2001 
rating decision and in a November 2002 supplemental statement 
of the case, the veteran was advised that the RO was unable 
to make an attempt to verify his stressor events because he 
did not provide adequate evidence necessary for referral to 
the U.S. Armed Services Center for Research of Unit Records.  
The RO notified the veteran that the information that he 
provided was too vague for referral.  The veteran did not 
provide more specific information.  

In the present case, the veteran has not submitted credible 
supporting evidence that his claimed stressors occurred.  
Furthermore, the RO was unable to make an attempt to obtain 
credible supporting evidence that the veteran's claimed 
stressor occurred, because the veteran did not provide 
specific information regarding the stressor events.  
Verification of the stressors could not be found in the 
veteran's personnel records.  In fact, the personnel records 
contradict the information provided by the veteran.  For 
instance, the personal records show that the veteran's 
military occupations in Vietnam were security guard and cook; 
there is no indication that he was a truck driver and an 
infantryman.  The Board notes that the duty to assist is not 
always a one-way street.  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Further, if the veteran does not reveal the 
alleged stressors, together with the dates and places, there 
is no way to corroborate, or even attempt to corroborate, the 
information.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In short, the service records do not corroborate the 
veteran's statements, he has not supplied the necessary 
details to verify that any stressor events took place, and 
the RO was not able to attempt to verify his alleged 
stressors.  As such, the Board determines that the veteran's 
claimed stressors have not been verified by competent 
evidence.

In conclusion, the Board finds that the persuasive evidence 
of record establishes that the veteran did not engage in 
combat with the enemy and there is no credible supporting 
evidence of the claimed inservice stressors.  As such, the 
preponderance of the evidence is against the claim of service 
connection for PTSD and service connection is not warranted 
for that disorder. 


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for PTSD; the 
appeal is granted to that extent.  

Service connection for PTSD is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

